DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US Pub No 2006/0076352) in view of Mogil et al. (U.S. Pub. No. 20100282763).
Regarding Claim 1, Peterson shows a soft-sided insulated container (20) (see containers in figs 1-14) assembly comprising: a first portion (22) and a second portion (24,26 and the rest of the top portion); the first portion (22) having a soft-sided (plastic see paragraph 27) insulated wall structure that includes an external upstanding soft-sided insulated peripheral wall (42); said second portion (24) including a surround (98) that mates with said first portion (22); said second portion (24) including a closure (lid 26) movable between an open position and a closed position; said closure (26) having a movable member (lid 26) and a stationary member (24); said closure (26) having a first mode (friction fit see fig. 7) of securement and a second mode (latch 102) of securement; in said first mode, when said movable member (lid 26) is closed relative to 
Regarding Claim 2, Peterson shows wherein there is a first closure (26) interface (between 86) between said movable member (lid 26) and said stationary member, and in closing in said first mode said movable member (lid 26) rubs across said stationary member (24).
Regarding Claim 3, Peterson shows wherein there is a second closure interface (112) between said movable member (lid 26) and said stationary member (24), and in 
Regarding Claim 4, Peterson shows wherein there is a closure interface (86,112) between said movable (lid 26) and stationary members (24); in moving from said open position to said closed position said movable member (lid 26) moves in a closing direction; there is a seal (30) located at said closure interface (86,112): and said locking force is applied in said closing direction. {02686527.1 }-4-  
Regarding Claim 5, Peterson shows wherein in said second mode said locking force is applied normal to said seal (30). 
Regarding Claim 6, Peterson shows there is a first closure interface (86) between said movable member (lid 26) and said stationary member (24), and a second closure interface (112) between said movable member (lid 26) and said stationary member (24): in closing in said first mode said movable member (lid 26) rubs across said stationary member (24) in said friction fit; and in closing in said second mode said movable member (lid 26) moves predominantly normal to said second closure interface (112).
Regarding Claim 7, Peterson shows in moving from said open position to said closed position, said movable member (lid 26) closes in said first mode prior to closing in said second mode (latch).
Regarding Claim 8, Peterson shows in said second mode said movable member (lid 26) and said stationary member (24) co-operate to form a water-tight seal (drawing show no gaps for water to get in).
Regarding Claim 11, Peterson shows wherein said stationary member includes a frame (84) that extends about a peripheral lip (92) of said second portion (24), and said frame defines an opening (the container opening shown at the top) of said soft-sided insulated container (20) through which objects pass upon entry to an internal chamber of said soft-sided insulated container (20).  
Regarding Claim 12, Peterson shows wherein said second portion (24) includes a rigid molded liner (28) that seats within said first portion (22).  
Regarding Claim 13, Peterson shows wherein said second portion (24) includes a rigid molded liner (28) having a liquid containment wall (28 is a seal, any of the walls of 96 meet ‘liquid containment wall) ; and said stationary member of second portion (24) defines a peripheral flange structure (96) of said rigid molded liner (28).
Regarding Claim 14, Peterson shows  wherein said second portion (24) includes at least a first clamp (100), and in said second mode said clamp (100) is operable to secure said movable member (lid 26) in said closed position relative to said stationary member.  
Regarding Claim 18, Peterson shows wherein, said container (20) assembly has a pressure relief vent (the lid will pop open under internal pressure), and, when said container (20) assembly is closed, said container (20) assembly is waterproof (tight seals shown).
Regarding Claim 20, Peterson shows said first portion (22) includes at least one water-tight envelope membrane (bag liner meets this membrane).  
Claims 21-25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muehlhauser (US Pub No 2015/0136796) in view of Mogil et al. (U.S. Pub. No. 20100282763).
Regarding Claim 21, Muehlhauser (see fig. 12) shows a soft-sided insulated container (container in fig.12) that has an insulated soft-sided external casing (14) and a rigid internal liner (34), the insulated soft-sided internal liner (34) having a releasable securement operable to retain said rigid internal liner (34) within said insulated soft-sided external casing.  Muehlhauser does not disclose said soft-sided insulated peripheral sidewall being a flexible wall having an outer skin defining a first membrane, and inner skin defining a second membrane, and a-8-{02719284.1} layer of insulation sandwiched between said outer skin and said inner skin, said layer of insulation being flexible.  However, Mogil et al. teaches said soft-sided insulated peripheral sidewall being a flexible wall having an outer skin (88) defining a first membrane, and inner skin (90) defining a second membrane, and a-8-{02719284.1} layer of insulation (92) sandwiched between said outer skin and said inner skin, said layer of insulation being flexible (figure 2g).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muehlhauser to include an insulated sidewall with inner and outer skin, as taught by Mogil et al., in order to insulate the container and protect the insulation.
Regarding Claim 22, Muehlhauser wherein said releasable securement is a one-way catch (30) that engages passively on insertion of said liner within said soft-sided external casing, and is actively disengaged (compressed by the user to release) to permit removal of said liner from within said soft-sided external casing.  
Regarding Claim 23, Muehlhauser wherein said rigid internal container (34) includes a rim (clearly shown in fig. 12 and 13) defining an opening thereof: and said rim has a downwardly depending skirt that overhangs said soft-sided external casing (the rim is clearly over the rim of the soft sided external casing).
Regarding Claim 24, Muehlhauser{02686527.1}-7 - wherein said releasable securement includes a reinforcement (33) mounted within said downwardly depending skirt.  
Regarding Claim 25, Muehlhauser wherein said releasable securement includes a cleat (30) mounted to said soft-sided external casing and a catch (33) mounted within said downwardly depending skirt.  
Regarding Claim 27, Muehlhauser wherein said liner has a lid (36), and said lid (36) has a watertight seal (shown sealed in a water tight manner on cover).
Regarding Claim 28, Muehlhauser wherein said rigid internal liner has the form of a molded plastic tub that forms a liquid containment vessel (see figs).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments .
Allowable Subject Matter
Claims 9, 10, 15-17, 19, 26, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-14, 18, 20-25, 27, 28 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON M ANDERSON/Primary Examiner, Art Unit 3733